Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 22 is drawn to a non-transitory computer program product that does not fall within one of the four categories of patent eligibility subject matter. The computer program product is merely a set of instructions capable of being executed by a computer. The program itself is not a process and without the non-transitory computer-readable medium, the computer program’s functionality is considered a nonstatutory functional descriptive material. Therefore, claim 26 as recited is not patent eligible. See MPEP § 2106(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lupien et al. (US 2021/0063041)1 in view of Hubauer et al. (US 2014/0022093).
 
With respect to claims 1, 17 and 22, Lupien teaches a computing device, a method, and a non-transitory computer program product comprising instructions executable by a processing unit of a computing device, the execution of the instructions by the processing unit providing for using machine learning to optimize operations [[of a processing chain]] (to optimize operation of appliances 300 or environment, fig.1), the computing device (100, fig.1) comprising: 
at least one communication interface (user interface 140 and communication interface 130, fig.1); 
memory (memory 120, fig.1) for storing a predictive model (store predictive model in memory 120, par.0071); and 
a processing unit (processing unit 110, fig.1) comprising one or more processor (processor of processing unit 110, fig.1) configured to: 
store a predictive model in a memory of a computing device (store predictive model in memory 120, par.0071; 505, fig.3A); 
collect by a processing unit of the computing device data representative of characteristics [[of a product processed by the processing chain]] (collect sensor data representative of characteristics of an environment, fig.1 and par.0037-0041), at least some of the collected data being received via at least one communication interface of the computing device from one or more sensor monitoring operations [[of the processing chain]] (sensor data collected from temperature sensor 200, humidity sensor 210, CO2 sensor 220, and occupancy sensor 230 received via communication interface 130 to monitor operations of appliances 300 and environment, fig.1 and par.0037-0041); 
determine by the processing unit of the computing device at least one [[product]] characteristic value based on the collected data (determine characteristics values based on collected sensors data, fig.1 and par.0037-0041; 510, fig.3A and par.0072); 
execute by the processing unit of the computing device a machine learning inference engine, the machine learning inference engine using the predictive model for inferring one or more output based on inputs (execute neural network inference engine using predictive model for generating one or more output based on inputs, 520 of fig.3A and par.0081), the inputs comprising the at least one [[product ]] characteristic value (inputs comprise environmental characteristic value, 520 of fig.3A and par.0082), the one or more output comprising one or more command for controlling at least one processing appliance [[of the processing chain]] (output includes commands for controlling a controlled appliances of an environment, par.0070, par.0084-0089, and 520 of fig.3A); and 
transmit by the processing unit of the computing device via the at least one communication interface of the computing device the one or more command to the at least one processing appliance [[of the processing chain]] (transmit the command to the controlled appliances 300 via interface 130, 530 of fig.3A and par.0091-0092).
 With respect to claims 1, 17 and 22, Lupien fails to teach collecting data representative of characteristics of a product processed by the processing chain from one or more sensor monitoring operations of the processing chain.
However, Hubauer teaches of a method monitoring an environment and to capture product-relevant data being manufactured by a manufacturing process (Hubauer: fig.1 and par.0071), particularly, Hubauer teaches the claimed limitation collecting data representative of characteristics of a product processed by the processing chain from one or more sensor monitoring operations of the processing chain (Hubauer: sensor 103 mounted on product 102 to monitor operations of the manufacturing process of the product, fig.1 and par.0072-0073).
Because Hubauer is also directed to monitoring an environment (Hubauer: fig.1 and Lupien: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of collecting data representative of characteristics of a product processed by the processing chain from one or more sensor monitoring operations of the processing chain as taught by Hubauer and combine with the process to optimize operation of an environment as taught by Lupien for the purpose of diagnosing the manufacturing process of manufactured product (Hubauer: par.0010 and par.0062).

With respect to claims 2 and 18, Lupien and Hubauer combined teaches wherein the machine learning inference engine is a neural network inference engine implementing a neural network using the predictive model for inferring the one or more output based on the inputs (Lupien: neural network inference engine 112 using predictive model, par.0081), the predictive model comprising weights of the neural network (Lupien: weights of the predictive model, par.0081).  

With respect to claim 3, Lupien and Hubauer combined teaches wherein the neural network comprises an input layer, followed by fully connected hidden layers, followed by an output layer (Lupien: par.0114); the input layer comprising at least one neuron receiving the at least one characteristic value (Lupien: input layer with four neurons, par.0114); the output layer comprising one or more neuron outputting the one or more command (Lupien: output layer with two neurons, par.0114); the weights of the neural network being applied to the fully connected hidden layers (Lupien: weights, par.0116).  

With respect to claim 5, Lupien and Hubauer combined teaches wherein the one or more command controls a functionality implemented by the at least one processing appliance (Lupien: controlled appliances 300, fig.1), the functionality comprising [[inspecting, sorting, cleaning, cutting, peeling, slicing, blending, mixing, blanching, cooking, baking, frying,]] heating, cooling, freezing, humidifying (Lupien: par.0005) or [[packaging]].  

With respect to claim 6, Lupien and Hubauer combined teaches wherein at least some of the collected data representative of characteristics of the product processed by the processing chain are received via the at least one communication interface from one or more information server (Hubauer: par.0119 and par.0128).  

With respect to claims 7 and 20, Lupien and Hubauer combined teaches wherein the at least one product characteristic value comprises at least one of the following: a temperature of the product (Lupien: temperature sensor 200, fig.1), a humidity level of the product (Lupien: humidity sensor 210, fig.1), a geometric characteristic of the product (Lupien: par.0059), [[a weight of the product, a tensile strength of the product,]] an internal pressure of the product (Lupien: par.0045)[[, a stock keeping unit (SKU) of the product, and a defect measurement for the product]].  

With respect to claim 8, Lupien and Hubauer combined teaches wherein the processing unit further collects additional data, the additional data comprising at least one environmental characteristic value (Lupien: par.0024; Hubauer: par.0084); the at least one environmental characteristic value comprising at least one of a temperature of an area where the processing chain is located (Lupien: par.0024; Hubauer: par.0056 and par.0073), a humidity level of the area where the processing chain is located and a lighting level of the area where the processing chain is located (Lupien: fig.1 and par.0024,0039); the inputs of the machine learning inference engine further comprising the at least one environmental characteristic value (Lupien: par.0081-0082).  

With respect to claim 9, Lupien and Hubauer combined teaches wherein the processing unit further collects additional data, the additional data comprising at least one current operating parameter of at least one processing appliance of the processing chain (Lupien: par.0072-0077); the inputs of the machine learning inference engine further comprising the at least one current operating parameter (Lupien: par.0111). 

With respect to claim 14, Lupien and Hubauer combined wherein the processing unit further collects additional data, the additional data comprising at least one target carbon dioxide (CO2) footprint (Lupien: par.0136); each target CO2 footprint being defined for one of the processing chain or a processing appliance of the processing chain (Lupien: par.0075); the inputs of the machine learning inference engine further comprising the at least one target CO2 footprint (Lupien: fig.1 and par.0075-0081).  

With respect to claim 15, Lupien and Hubauer combined wherein the processing unit further collects additional data, the additional data comprising at least one current CO2 footprint (Lupien: par.0040); each current CO2 footprint being defined for one of the processing chain or a processing appliance of the processing chain (Lupien: par.0040); the inputs of the machine learning inference engine further comprising the at least one current CO2 footprint (Lupien: par.0040-0048).  

With respect to claims 16 and 21, Lupien and Hubauer combined wherein the determination of one or more among the at least one product characteristic value based on the collected data uses another machine learning inference engine (Lupien: fig.6).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lupien et al. (US 2021/0063041) in view of Hubauer et al. (US 2014/0022093) and further in view of Sawanobori (1).
With respect to claims 4 and 19, Lupien and Hubauer teaches of a system to monitor a product/appliance in a manufactured/environment, but both Lupien and Hubauer combined fails to teach the manufactured product is located in a food factory and the product is a food product.  
However, it is known by Sawanobori to teach of a food manufacturing production system (Sawanobori: fig.1) including a sensor for detecting the state of the cooking (Sawanobori: abstract and fig.1), particularly, Sawanobori teaches the claimed limitation the processing chain is located in a food factory and the product is a food product (food production system 1 including a food production apparatus 100 for producing a food product, fig.1 and page 4).
	Because Sawanobori is also directed to detecting/monitoring/sensing the state of a product/environment (Sawanobori; fig.1; Hubauer: fig.1; and Lupien: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of detecting the state of a food product in a food production manufacture as taught be Sawanobori combined with Hubauer and Lupien in a system to monitor/sense the state of a product/appliance of an environment for the purpose of improving the quality of the manufactured food product (Sawanobori: p.2).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome all above rejections and further rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claim 10, wherein the processing unit further collects additional data, the additional data comprising at least one target yield; each target yield being defined for one of the processing chain or a processing appliance of the processing chain; the inputs of the machine learning inference engine further comprising the at least one target yield.  
With respect to claim 11, wherein the processing unit further collects additional data, the additional data comprising at least one current yield; each current yield being defined for one of the processing chain or a processing appliance of the processing chain; the inputs of the machine learning inference engine further comprising the at least one current yield.  
With respect to claim 12, wherein the processing unit further collects additional data, the additional data comprising at least one target quality metric; each target quality metric being defined for one of the processing chain or a processing appliance of the processing chain; the inputs of the machine learning inference engine further comprising the at least one target quality metric.  
With respect to claim 13, wherein the processing unit further collects additional data, the additional data comprising at least one current quality metric; each current quality metric being defined for one of the processing chain or a processing appliance of the processing chain; the inputs of the machine learning inference engine further comprising the at least one current quality metric.
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2010/0138026, US2019/0118443; and GB2512087.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   June 14, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Lupien reference has a filing date or priority filing date prior to the priority filing date of instant application. Additionally, Lupien reference does not appear to share common assignee nor common inventorships with instant application, therefore qualifies as prior art under 102(a2).